Per Curiam:

Before the repeal of the Bankruptcy Act of 1867 the decision of the Circuit Court would have been final. Wiswall v. Campbell, 93 U. S. 347, 348, and cases cited; Cleveland Ins. Co. v. Globe Ins. Co., 98 U. S. 366. In view of the saving clause of the repealing act of June 7, 1878, 20 Stat. 99, we are of opinion the review of such an order was not provided for by the Judiciary Act of 1891.
The decision ip Huntington v. Saunders, 163 U. S. 319, is not to the contrary. There it was merely decided that if the act'of 1891 authorized a review of analogous orders, the one sought to be reviewed did not involve the réquisite jurisdictional amount.
The appeal is dismissed for want of jurisdiction.